DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 9, 14, 16, 21-23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2015/0034160).

Regarding claim 1, Wu discloses a solar cell in Figure 3 comprising: 
a first electrode (110) ([19]);
	a second electrode (160) ([17]);

	a particle region (140) interposed between the first electrode (110) and the light absorbing layer (120) ([27]), the particle region (140) including particles (150) ([27]), 
wherein the particles (150) consist of conductive material ([30]),
the particles (150) are in direct contact with the light absorbing layer (120) ([14] and Figure 3), and
at least one of the particles (150) is in direct contact with both of the first electrode (110) and the light absorbing layer (120) (Figure 3 and [14]), and
the particles have a hollow shape or an opening shape (See nanotube shaped particles 150 in [30] which have a hollow shape and opening shape),
the particles (150) in the particle region (140) each including at least one selected from a group consisting of: metal, alloy, conductive oxide, and conductive nitride ([30]), and 
a diameter of the particles is 2 nm to 50 µm (See particle size of 5-250 nm in [30]).

Regarding claims 9 and 21, Wu disclose all of the claim limitations as set forth above. Wu additionally discloses that the particles each consist of at least one metal selected from a group consisting of: Mo, Ru, Rh, Pd, Ag, Ir, and Pt (See Ag, or Pt in [30]), and wherein the particles consist of metal ([30]).



Regarding claim 22, Wu discloses all of the claim limitations as set forth above. Wu additionally discloses that the particles (150) are separate from each other (Figure 3, [27] and [30]).

Regarding claim 23, Wu discloses all of the claim limitations as set forth above. Wu additionally discloses that the particles (150) are sandwiched between the first electrode (110) and the light absorbing layer (120) in a stacking direction of the first electrode and the light absorbing layer (Figure 3) and the particles (150) are in direct contact with both of the first electrode (110) and the light absorbing layer (120) (Figure 3).

Regarding claim 26, Wu discloses all of the claim limitations as set forth above. Wu additionally discloses that the particles (150) have the hollow shape (See nanotube shaped particles 150 in [30] which have a hollow shape).

Regarding claim 27, Wu discloses all of the claim limitations as set forth above. Wu additionally discloses that each of the particles (150) having the hollow shape or the opening shape has an opening in the center of each of the particles (See nanotube .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 4, 12, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0034160), as applied to claim 1 above, in view of Kursat Sendur et al. (US 2014/0246171).
Regarding claims 4 and 12, Wu discloses all of the claim limitations as set forth above. Wu does not disclose a first insulating film, wherein the first insulating film is interposed between the particles in the particle region, and wherein the particles are in direct contact with the first insulating film and wherein the first insulating film includes at least one oxide film selected from a group consisting of: AlOx, SiOx, MgO, and (Al, Si, Mg)Ox, or at least one nitride film selected from a group consisting of: SiNx, AINX, GaNx, and (Si, Al, Ga)Nx, and wherein x is an integer greater than or equal to 1.
Kursat Sendur discloses a plasmonic photovoltaic device in Figure 2 comprising plasmonic nanoparticles (34) ([17]-[18]) and a first insulating film (dielectric layer 32), wherein the first insulating film (32) is interposed between the particles (34) in the particle region (Figure 2 and [15], [17]-[19]), and wherein the particles (34) are in direct contact with the first insulating film (32) (Figure 2) and wherein the first insulating film (32) includes at least one oxide film selected from a group consisting of: AlOx, SiOx, MgO, and (Al, Si, Mg)Ox, or at least one nitride film selected from a group consisting of: SiNx, AINX, GaNx, and (Si, Al, Ga)Nx, and wherein x is an integer greater than or equal to 1 ([19], dielectric layer can be silicon dioxide).




	Regarding claims 24 and 25, Wu discloses all of the claim limitations as set forth above. Wu additionally discloses that the particles (150) can be in a form such as nanotube, nanoplatelet, nanorod, nanoparticle, or any other shapes or combinations thereof ([30]), but Wu does not disclose that surfaces of the particles being in direct contact with the first electrode are opposite to surfaces of the particles being in direct contact with the light absorbing layer and side surfaces of the particles which face other particles are in direct contact with the light absorbing layer.

Kursat Sendur further discloses that the plasmonic nanoparticles can have different shapes including spherical, cylindrical, rectangular and square ([21] and discloses that surfaces of the particles (34) in direct contact with a bottom substrate layer are opposite to surfaces of the particles (34) in direct contact with a top substrate layer and discloses side surfaces of the particles (34) which face other particles (34).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the particles of Wu to have a rectangular or square shape, as taught by Kursat Sendur, as such modification would involve a mere change in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Modified Wu discloses that surfaces of the particles being in direct contact with the first electrode are opposite to surfaces of the particles being in direct contact with the light absorbing layer and side surfaces of the particles which face other particles are in direct contact with the light absorbing layer.

Claims 1, 9, 14, 16, 18, 21-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Kandil et al. (US 2011/0272010) in view of Wu et al. (US 2015/0034160).

Regarding claim 1, Abou-Kandil discloses a solar cell in Figure 4 comprising: 
a first electrode (n-type electrode 104);
a second electrode (back reflector 114, [31] and [33]);
	a light-absorbing layer (p-type layer 108) interposed between the first electrode (104) and the second electrode (114); and
a particle region (106) interposed between the first electrode (104) and the light absorbing layer (108) ([35]-[36]), the particle region (106) including particles (nano-dots, [35]-[36]), wherein 
the particles (nano-dots in layer 106) consist of conductive material ([35]-[36]),
the particles (nano-dots in layer 106) are in direct contact with the light absorbing layer (108) (Figure 4 and [34]-[36]), and 


Abou-Kandil additionally discloses that the particles in the particle region each include at least one selected from a group consisting of: metal, alloy, conductive oxide, and conductive nitride (See metal particles in [35]-[37]).

Abou-Kandil does not disclose that the particles have a hollow shape or an opening shape and a diameter of the particles is 2 nm to 50 µm.

Wu discloses that metal plasmonic nanostructures can have different shapes including a nanotube which has a hollow shape and an opening shape, nanoplatelet, nanorod, nanoparticle, nanosheet or any other shapes or combinations thereof ([30]), and discloses that a diameter of the particles is 2 nm to 50 µm (See particle size of 5-250 nm in [30]).
 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the particles of Abou-Kandil to have a nanotube shape which has a hollow shape and an opening shape with the diameter size taught by Wu, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape and size of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 9, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil additionally discloses that the particles each consist of at least one metal selected from a group consisting of: Mo, Ru, Rh, Pd, Ag, Ir, and Pt (see Ag, Pd, Pt, [35] and [37]).

Regarding claims 14 and 16, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil additionally discloses a solar cell module and a photovoltaic system comprising the solar cell as set forth above (Figure 4).

Regarding claim 18, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil additionally discloses that the first electrode (104) is a transparent electrode ([30]), and the second electrode (114) is a transparent electrode ([33]).

Regarding claims 21 and 22, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil additionally discloses that the particles consist of metal ([35]-[37]) and wherein the particles are separate from each other (nanodots are discontinuous dots as discussed in [36]).

Regarding claim 23, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil additionally discloses that the particles (nanodots in layer 106) are sandwiched between the first electrode (104) and the light absorbing layer 

Regarding claim 26, modified Abou-Kandil discloses all of the claim limitations as set forth above. Modified Abou-Kandil additionally discloses that the particles have the hollow shape (See nanotube shaped particles in [30] of Wu which have a hollow shape).

Regarding claim 27, modified Abou-Kandil discloses all of the claim limitations as set forth above. Modified Abou-Kandil additionally discloses that each of the particles having the hollow shape or the opening shape has an opening in the center of each of the particles (See nanotube shaped particles in [30] of Wu which have an opening in the center of each of the particles).

Claims 4, 12, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Kandil et al. (US 2011/0272010) in view of Wu et al. (US 2015/0034160), as applied to claim 1 above, in further view of Kursat Sendur et al. (US 2014/0246171).
Regarding claims 4 and 12, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil does not disclose a first insulating film, wherein the first insulating film is interposed between the particles in the particle region, and wherein the particles are in direct contact with the first insulating film and wherein the first insulating film includes at least one oxide film selected from a group consisting of: AlOx, SiOx, MgO, and (Al, Si, Mg)Ox, or at least one nitride film selected from a 

Kursat Sendur discloses a plasmonic photovoltaic device in Figure 2 comprising plasmonic nanoparticles (34) ([17]-[18]) and a first insulating film (dielectric layer 32), wherein the first insulating film (32) is interposed between the particles (34) in the particle region (Figure 2 and [15], [17]-[19]), and wherein the particles (34) are in direct contact with the first insulating film (32) (Figure 2) and wherein the first insulating film (32) includes at least one oxide film selected from a group consisting of: AlOx, SiOx, MgO, and (Al, Si, Mg)Ox, or at least one nitride film selected from a group consisting of: SiNx, AINX, GaNx, and (Si, Al, Ga)Nx, and wherein x is an integer greater than or equal to 1 ([19], dielectric layer can be silicon dioxide).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a first silicon dioxide insulating film between the particles in the particle region of Abou-Kandil, as taught by Kursat Sendur, because the insulating film between the particles enhances the plasmonic effect (Kursat Sender, [14]-[15], [17] and [22]).

	Regarding claims 24 and 25, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil does not disclose that surfaces of the particles being in direct contact with the first electrode are opposite to surfaces of the 

Kursat Sendur further discloses that the plasmonic nanoparticles can have different shapes including spherical, cylindrical, rectangular and square ([21] and discloses that surfaces of the particles (34) in direct contact with a bottom substrate layer are opposite to surfaces of the particles (34) in direct contact with a top substrate layer and discloses side surfaces of the particles (34) which face other particles (34).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the particles of Abou-Kandil to have a rectangular or square shape, as taught by Kursat Sendur, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Modified Abou-Kandil discloses that surfaces of the particles being in direct contact with the first electrode are opposite to surfaces of the particles being in direct contact with the light absorbing layer and side surfaces of the particles which face other particles are in direct contact with the light absorbing layer.


Claims 1, 9, 14, 16 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (US 2012/0325305) in view of Wu et al. (US 2015/0034160).

Regarding claim 1, Chandra discloses a solar cell in Figure 1 comprising: 
a first electrode (105) ([27]); 
a second electrode (102) ([27]);
a light-absorbing layer (108) interposed between the first electrode (105) and the second electrode (102) ([28]); and
a particle region (107) interposed between the first electrode (105) and the light-absorbing layer (108), the particle region (107) including particles (109) ([28], [33]-[34]), wherein
the particles (109) consist of conductive material (metal nanodots, [33]-[35]), 
the particles (109) are in direct contact with the light absorbing layer (108) ([32] and Figure 1), and
at least one of the particles (109) is in direct contact with both of the first electrode (105) and the light absorbing layer (108) (Figure 1 and [32]).

Chandra additionally discloses that the particles (109) in the particle region each including at least one selected from a group consisting of: metal, alloy, conductive oxide, and conductive nitride (metal nanodots, [28] and [33]).

Chandra does not disclose that the particles have a hollow shape or an opening shape and a diameter of the particles is 2 nm to 50 µm.


 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the particles of Chandra to have a nanotube shape which has a hollow shape and an opening shape with the diameter size taught by Wu, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape and size of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claims 9 and 21, modified Chandra discloses all of the claim limitations as set forth above. Chandra additionally discloses that the particles (109) in the particle region each consist of at least one metal selected from a group consisting of: Mo, Ru, Rh, Pd, Ag, Ir, and Pt ([28] and [33]) and wherein the particles (109) consist of metal ([28] and [33]).

Regarding claims 14 and 16, modified Chandra discloses all of the claim limitations as set forth above. Chandra additionally discloses a solar cell module 

Regarding claim 22, modified Chandra discloses all of the claim limitations as set forth above. Chandra additionally discloses that the particles (109) are separate from each other (Figure 1 and [34], see discontinuous dots).

Regarding claim 23, modified Chandra discloses all of the claim limitations as set forth above. Chandra additionally discloses that the particles (109) are sandwiched between the first electrode (105) and the light absorbing layer (108) in a stacking direction of the first electrode and the light absorbing layer (Figure 1) and the particles are in direct contact with both of the first electrode (105) and the light absorbing layer (108) (Figure 1).

Regarding claim 24, modified Chandra discloses all of the claim limitations as set forth above. Chandra additionally discloses that surfaces of the particles (109) being in direct contact with the first electrode (105) are opposite to surfaces of the particles (109) being in direct contact with the light absorbing layer (108) (Figure 1, hemispheric surface is in direct contact with the first electrode 105 and flat surface is opposite to hemispheric surface and is in direct contact with light absorbing layer 108).

Regarding claim 25, modified Chandra discloses all of the claim limitations as set forth above. Chandra additionally discloses that side surfaces of the particles (109) 

Regarding claim 26, modified Chandra discloses all of the claim limitations as set forth above. Modified Chandra additionally discloses that the particles have the hollow shape (See nanotube shaped particles in [30] of Wu which have a hollow shape).

Regarding claim 27, modified Chandra discloses all of the claim limitations as set forth above. Modified Chandra additionally discloses that each of the particles having the hollow shape or the opening shape has an opening in the center of each of the particles (See nanotube shaped particles in [30] of Wu which have an opening in the center of each of the particles).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (US 2012/0325305) in view of Wu et al. (US 2015/0034160), as applied to claim 1 above, in further view of Kursat Sendur et al. (US 2014/0246171).
Regarding claims 4 and 12, modified Chandra discloses all of the claim limitations as set forth above. Chandra does not disclose a first insulating film, wherein the first insulating film is interposed between the particles in the particle region, and wherein the particles are in direct contact with the first insulating film and wherein the first insulating film includes at least one oxide film selected from a group consisting of: AlOx, SiOx, MgO, and (Al, Si, Mg)Ox, or at least one nitride film selected from a 

Kursat Sendur discloses a plasmonic photovoltaic device in Figure 2 comprising plasmonic nanoparticles (34) ([17]-[18]) and a first insulating film (dielectric layer 32), wherein the first insulating film (32) is interposed between the particles (34) in the particle region (Figure 2 and [15], [17]-[19]), and wherein the particles (34) are in direct contact with the first insulating film (32) (Figure 2) and wherein the first insulating film (32) includes at least one oxide film selected from a group consisting of: AlOx, SiOx, MgO, and (Al, Si, Mg)Ox, or at least one nitride film selected from a group consisting of: SiNx, AINX, GaNx, and (Si, Al, Ga)Nx, and wherein x is an integer greater than or equal to 1 ([19], dielectric layer can be silicon dioxide).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a first silicon dioxide insulating film between the particles in the particle region of Chandra, as taught by Kursat Sendur, because the insulating film between the particles enhances the plasmonic effect (Kursat Sender, [14]-[15], [17] and [22]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0034160), as applied to claim 1 above, in view of Leach et al. (US 2013/0327928).



	Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] and [122]) and discloses that the intervals between the particles can be chosen to optimize interactions with electromagnetic radiation and effect the desired functionality
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, including the sizing and spacing of the nanoscale plasmon responsive elements ([67]), the manipulation of plasmons in one of the plasmon-responsive elements, at least in part, depends on the
configuration of that element and the configuration of other plasmon-responsive  elements including at least shape, size and composition of each plasmon-responsive element and their positions relative to each other ([117]) and discloses that the interactions between different plasmon responsive elements are strongly affected by the spacing between them, namely the period of the spacing ([180]-[182]). 

The routine experimental modification of Wu done in order to ascertain the optimum absorption properties of the device fails to render applicant's claims patentable In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to control and optimize the spacing between the particles in the particle region and the size distribution of the particles of Wu and would have been motivated to do so in order to optimize interactions with electromagnetic radiation and effect the desired functionality of the device and maximize the light absorption in the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (US 2012/0325305) in view of Wu et al. (US 2015/0034160), as applied to claim 1 above, in further view of Leach et al. (US 2013/0327928).

Regarding claim 10, modified Chandra discloses all of the claim limitations as set forth above. Chandra does not disclose that a minimum particle diameter and a maximum particle diameter of the particles in the particle region are 0.9 to 1.1 times an average particle diameter of the particles in the particle region and a minimum value and a maximum value of particle intervals in the particle region are 0.8 to 1.2 times an average value of the particle intervals in the particle region.

	Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] 
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, including the sizing and spacing of the nanoscale plasmon responsive elements ([67]), the manipulation of plasmons in one of the plasmon-responsive elements, at least in part, depends on the
configuration of that element and the configuration of other plasmon-responsive  elements including at least shape, size and composition of each plasmon-responsive element and their positions relative to each other ([117]) and discloses that the interactions between different plasmon responsive elements are strongly affected by the spacing between them, namely the period of the spacing ([180]-[182]). 

The routine experimental modification of Chandra done in order to ascertain the optimum absorption properties of the device fails to render applicant's claims patentable in the absence of unexpected results. See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to control and optimize the spacing between the particles in the particle region and the size distribution of the particles of Chandra and would have been motivated to do so in order to optimize interactions with electromagnetic radiation and effect the desired functionality of the device and maximize the light absorption in the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Kandil et al. (US 2011/0272010) in view of Wu et al. (US 2015/0034160), as applied to claim 1 above, in further view of Leach et al. (US 2013/0327928).

Regarding claim 10, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil does not disclose that a minimum particle diameter and a maximum particle diameter of the particles in the particle region are 0.9 to 1.1 times an average particle diameter of the particles in the particle region and a minimum value and a maximum value of particle intervals in the particle region are 0.8 to 1.2 times an average value of the particle intervals in the particle region.

	Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] and [122]) and discloses that the intervals between the particles can be chosen to optimize interactions with electromagnetic radiation and effect the desired functionality
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, including the sizing and spacing of the nanoscale plasmon responsive elements ([67]), the manipulation of plasmons in one of the plasmon-responsive elements, at least in part, depends on the
configuration of that element and the configuration of other plasmon-responsive  elements including at least shape, size and composition of each plasmon-responsive 

The routine experimental modification of Abou-Kandil done in order to ascertain the optimum absorption properties of the device fails to render applicant's claims patentable in the absence of unexpected results. See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to control and optimize the spacing between the particles in the particle region and the size distribution of the particles of Abou-Kandil and would have been motivated to do so in order to optimize interactions with electromagnetic radiation and effect the desired functionality of the device and maximize the light absorption in the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

Claims 8, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (US 2012/0325305) in view of Wu et al. (US 2015/0034160), as applied to claim 1 above, in further view of Myong (US 2011/0056538).

Regarding claim 8, modified Chandra discloses all of the claim limitations as set forth above. Chandra additionally discloses that the particle region should be made sparse enough to avoid transmission loss and provides extra current due to plasmonic 

Myong discloses a solar cell in Figure 1h comprising: 
a first electrode (270) ([29]);
	a second electrode (210) ([19]);
	a light-absorbing layer (230) interposed between the first electrode (270) and the second electrode (210) ([19]); and
	a particle region (240) interposed between the first electrode (270) and the light absorbing layer (230), the particle region including particles (240) ([23] and [25] and Figure 1h), 
wherein the particles (240) consist of conductive material ([25]), and 
the particles (240) are in direct contact with the light absorbing layer (230) (Figure 1h and [23]).

Myong additionally discloses that the particle region has an aperture ratio is 80 to 99.95% (See plane fill factor of 0.1%-10% in [38] which corresponds to an aperture ratio of 90-99.90% which reads on the claimed range) and discloses that the aperture ratio (plane fill factor) of the metallic nanoparticles may be equal to or more than 0.1 % so as to generate the surface plasmon resonance and equal to or less than 10% so as to prevent the amount of light which the metallic nanoparticles reflect or absorb from being excessively increased ([38]). 



Regarding claim 13, modified Chandra discloses all of the claim limitations as set forth above. Chandra does not explicitly disclose a multi-junction solar cell comprising the solar cell as set forth above. 
Myong additionally discloses a multi-junction solar cell, a solar cell module and a photovoltaic system comprising the solar cell as set forth above (Figure 1h, abstract, [11] and [14]). Myong discloses that a single-junction photovoltaic device is limited in its achievable performance and a double junction photovoltaic device or a triple junction photovoltaic device having a plurality of stacked cells has high stabilized efficiency ([7]). Myong further discloses that open circuit voltage of the tandem type photovoltaic device corresponds to a sum of each unit cell's open circuit voltage ([8]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an additional junction to the solar cell of Chandra such that it is a multijunction solar cell, as taught by Myong, in order to increase the efficiency and open circuit voltage of the device (Myong, [7]-[8]). 

Regarding claims 15 and 17, modified Chandra discloses all of the claim limitations as set forth above. Chandra additionally discloses a solar cell module .

Claims 8, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0034160), as applied to claim 1 above, in view of Myong (US 2011/0056538).
Regarding claim 8, Wu discloses all of the claim limitations as set forth above. Wu additionally discloses that the particle region should be made sparse enough to avoid transmission loss and provides extra current due to plasmonic light trapping ([27]), but Wu does not disclose that the particle region has an aperture ratio, the aperture ratio is 80 to 99.95%.

Myong discloses a solar cell in Figure 1h comprising: 
a first electrode (270) ([29]);
	a second electrode (210) ([19]);
	a light-absorbing layer (230) interposed between the first electrode (270) and the second electrode (210) ([19]); and
	a particle region (240) interposed between the first electrode (270) and the light absorbing layer (230), the particle region including particles (240) ([23] and [25] and Figure 1h), 
wherein the particles (240) consist of conductive material ([25]), and 
the particles (240) are in direct contact with the light absorbing layer (230) (Figure 1h and [23]).

Myong additionally discloses that the particle region has an aperture ratio is 80 to 99.95% (See plane fill factor of 0.1%-10% in [38] which corresponds to an aperture ratio of 90-99.90% which reads on the claimed range) and discloses that the aperture ratio (plane fill factor) of the metallic nanoparticles may be equal to or more than 0.1 % so as to generate the surface plasmon resonance and equal to or less than 10% so as to prevent the amount of light which the metallic nanoparticles reflect or absorb from being excessively increased ([38]). 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an aperture ratio of 90 to 99.90% for the particle region of Wu, as taught by Myong, in order to provide adequate surface plasmon resonance and prevent the amount of light which the metallic nanoparticles reflect or absorb from being excessively increased (Myong, [38]).

Regarding claim 13, Wu discloses all of the claim limitations as set forth above. Wu does not explicitly disclose a multi-junction solar cell comprising the solar cell as set forth above. 
Myong additionally discloses a multi-junction solar cell, a solar cell module and a photovoltaic system comprising the solar cell as set forth above (Figure 1h, abstract, [11] and [14]). Myong discloses that a single-junction photovoltaic device is limited in its achievable performance and a double junction photovoltaic device or a triple junction photovoltaic device having a plurality of stacked cells has high stabilized efficiency ([7]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an additional junction to the solar cell of Wu such that it is a multijunction solar cell, as taught by Myong, in order to increase the efficiency and open circuit voltage of the device (Myong, [7]-[8]). 

Regarding claims 15 and 17, modified Wu disclose all of the claim limitations as set forth above. Wu additionally discloses a solar cell module and a photovoltaic system comprising the solar cell as set forth above (Figure 3). 

Claims 8, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Kandil et al. (US 2011/0272010) in view of Wu et al. (US 2015/0034160), as applied to claim 1 above, in further view of Myong (US 2011/0056538).

Regarding claim 8, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil additionally discloses that the particle region should be made sparse enough to avoid transmission loss and provides extra current due to plasmonic light trapping ([27] and [35]-[36]), but Abou-Kandil does not disclose that the particle region has an aperture ratio, the aperture ratio is 80 to 99.95%.

Myong discloses a solar cell in Figure 1h comprising: 
a first electrode (270) ([29]);

	a light-absorbing layer (230) interposed between the first electrode (270) and the second electrode (210) ([19]); and
	a particle region (240) interposed between the first electrode (270) and the light absorbing layer (230), the particle region including particles (240) ([23] and [25] and Figure 1h), 
wherein the particles (240) consist of conductive material ([25]), and 
the particles (240) are in direct contact with the light absorbing layer (230) (Figure 1h and [23]).

Myong additionally discloses that the particle region has an aperture ratio is 80 to 99.95% (See plane fill factor of 0.1%-10% in [38] which corresponds to an aperture ratio of 90-99.90% which reads on the claimed range) and discloses that the aperture ratio (plane fill factor) of the metallic nanoparticles may be equal to or more than 0.1 % so as to generate the surface plasmon resonance and equal to or less than 10% so as to prevent the amount of light which the metallic nanoparticles reflect or absorb from being excessively increased ([38]). 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an aperture ratio of 90 to 99.90% for the particle region of Abou-Kandil, as taught by Myong, in order to provide adequate surface plasmon resonance and prevent the amount of light which the metallic nanoparticles reflect or absorb from being excessively increased (Myong, [38]).

Regarding claim 13, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil does not explicitly disclose a multi-junction solar cell comprising the solar cell as set forth above. 
Myong additionally discloses a multi-junction solar cell, a solar cell module and a photovoltaic system comprising the solar cell as set forth above (Figure 1h, abstract, [11] and [14]). Myong discloses that a single-junction photovoltaic device is limited in its achievable performance and a double junction photovoltaic device or a triple junction photovoltaic device having a plurality of stacked cells has high stabilized efficiency ([7]). Myong further discloses that open circuit voltage of the tandem type photovoltaic device corresponds to a sum of each unit cell's open circuit voltage ([8]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an additional junction to the solar cell of Abou-Kandil such that it is a multijunction solar cell, as taught by Myong, in order to increase the efficiency and open circuit voltage of the device (Myong, [7]-[8]). 

Regarding claims 15 and 17, modified Abou-Kandil discloses all of the claim limitations as set forth above. Abou-Kandil additionally discloses a solar cell module and a photovoltaic system comprising the solar cell as set forth above (Figure 4).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0034160), as applied to claim 1 above, in view of Kijima (US 2005/0229744).

Kijima discloses a noble metal nanotube comprising a tubular form having a diameter of about 5-7 nm and a height of 10 nm or more (abstract, it is noted that a height of 10 nm satisfies the claimed height range).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the metal nanotube height taught by Kijima for the metal nanotubes of Wu since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Kandil et al. (US 2011/0272010) in view of Wu et al. (US 2015/0034160), as applied to claim 1 above, in further view of Kijima (US 2005/0229744).
Regarding claim 28, modified Abou-Kandil discloses all of the claim limitations as set forth above. Wu additionally discloses that the particles (150) in the particle region (140) can be metal nanotubes ([30]) with a particle size of 5-250 nm ([30]), but Wu does not explicitly disclose that a height of the particles is 5 nm to 50 µm.
5-7 nm and a height of 10 nm or more (abstract, it is noted that a height of 10 nm satisfies the claimed height range).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the metal nanotube height taught by Kijima for the metal nanotubes of modified Abou-Kandil since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (US 2012/0325305) in view of Wu et al. (US 2015/0034160), as applied to claim 1 above, in further view of Kijima (US 2005/0229744).
Regarding claim 28, modified Chandra discloses all of the claim limitations as set forth above. Wu additionally discloses that the particles (150) in the particle region (140) can be metal nanotubes ([30]) with a particle size of 5-250 nm ([30]), but Wu does not explicitly disclose that a height of the particles is 5 nm to 50 µm.
Kijima discloses a noble metal nanotube comprising a tubular form having a diameter of about 5-7 nm and a height of 10 nm or more (abstract, it is noted that a height of 10 nm satisfies the claimed height range).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the metal nanotube height taught by Kijima for the metal nanotubes of modified Chandra since such a modification would have involved a mere In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  


Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.

Applicant argues that Wu does not disclose particles of a: metal, alloy, conductive oxide, and/or conductive nitride. Wu merely discloses the use of carbon nanotubes ("CNT"), which are known in the art as conductive fiber material. One of ordinary skill in the art would not refer to CNTs as particles. Further, Wu fails to disclose particles between the electrode and the light absorbing layer, where the particles (i.e., not conductive fiber material) have hollow shape and opening shape. Moreover, Wu also fails to disclose a diameter and/or a height of particles having the claimed hollow or opening shape. 

Examiner respectfully disagrees. Wu discloses in [30] “The nano-particles 150 for the plasmonic nanostructured layer 140 can be in a form such as nanotube, nanoplatelet, nanorod, nanoparticle, nanosheet or any other shapes or combinations thereof. The nano-particles 150 for the plasmonic nanostructured layer 140 can be made of carbon, graphite, metal or any other inorganic or organic conductive materials. 
As discussed in MPEP 2123 “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)”. MPEP 2123 further states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.
Wu discloses that the particles (150) are metal and have a hollow shape or an opening shape (See nanotube shaped particles 150 in [30] which have a hollow shape and opening shape). Wu additionally discloses that a diameter of the particles is 2 nm to 50 µm (See particle size of 5-250 nm in [30]) and thus Wu anticipates all of the limitations of claim 1. Additionally, Abou-Kandil in view of Wu and Chandra in view of Wu render these limitations obvious as discussed in the rejection above. 
 
Applicant’s arguments with respect to claim 28 have been considered but are moot as a result of the new grounds of rejection and the addition of the Kajima reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726